             Case 2:18-cv-03966-GJP Document 52 Filed 04/27/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    JUSTIN B. WINEBURGH
    and RACHEL SILL,

                          Plaintiffs,                        CIVIL ACTION
                                                             NO. 18-3966
         v.

    JAXON INTERNATIONAL, LLC and
    BRADEN RICHTER,

                          Defendants.


                                           ORDER

        AND NOW, this 27th day of April 2020, upon consideration of Plaintiffs’ Motion

to Amend the Complaint and Add Coda Industries, LLC as a Defendant (ECF No. 42),

Plaintiff’s Proposed Amended Complaint (ECF No. 42-3), Defendants’ Response (ECF

No. 48) and Plaintiffs’ Reply (ECF No. 49), it is hereby ORDERED that the Motion is

GRANTED in part and DENIED in part:

        1.     Plaintiffs may file an Amended Complaint that includes Coda Industries as

               an additional Defendant;

        2.     Plaintiffs’ Amended Complaint may include a claim against Coda

               Industries for breach of implied warranty of merchantability, as alleged in

               Count IV of the Proposed Amended Complaint;

        3.     Plaintiffs shall not include in their Amended Complaint:

                a.   Any claim against Coda Industries for violation of Pennsylvania’s

                     Unfair Trade Practices and Consumer Protection Law;1 and



1       Count I of the Proposed Amended Complaint.
         Case 2:18-cv-03966-GJP Document 52 Filed 04/27/20 Page 2 of 2




             b.   Any claim against any Defendant for civil conspiracy or alter ego /

                  single entity liability;2

    4. Plaintiffs may file an Amended Complaint consistent with this Order and its

       accompanying Memorandum on or before Friday, May 8, 2020.



                                                            BY THE COURT:



                                                             /s/ Gerald J. Pappert
                                                            ________________________
                                                            GERALD J. PAPPERT, J.




2      Counts V and VI of the Proposed Amended Complaint.
